NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

VOTER VERIFIED, INC.,
Plaintiff-Appellcznt,

V.

PREMIER ELECTION SOLUTIONS, INC.,
Defendant-Cross Appellant,

AND

DIEBOLD, INCORPORATED,
Defendant-Appellee.

201]-1553, 2012-1017

Appeals from the United States District Court for the
Middle District of Florida in case no. 09-CV-1968, Senior
Judge Patricia C. Fawsett.

VOTER VERIFIED, INC.,
Plaintiff-Appellant,

V.

ELE CTION SYSTEMS & SOFTWARE, INC.,
Defendant-Cross Appellant.

voTER VERIFIED v_ PREMIER ELECTION 2
2011-1559, 2012-1016

Appeals from the United States District Court for the
Middle District of Florida in case n0. 09-CV-1969, Senior
Judge Patricia C. Fawsett.

ON MOTION

Before NEWMAN, circuit Judge.
0 R D E R

Voter Verified, Inc. moves to strike sections of Pre-
mier Election Solutions, lnc. and Election Systems &
Software, Inc.’s reply briefs. Premier and Election oppose.

Voter Verified has not shown that the reply briefs are
out of compliance with Federal Rule of Appellate Proce-
dure 28.1(0)(4) ('requiring reply briefs to be "limited to the
issues presented by the cross-appeal.")

Accordingly,
IT Is ORDERED THAT;
(1) The motions are denied

(2) The official caption in 2011-1559 and 2012-1016 is
reflected above.

FoR THE CoURT

HAY 3 1 2812

/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Robert M. Evans, Jr., Esq.
Anthony l. Provitola, Esq. F|LED
03
523 "“'*1%%“¢%§’§»&"&§%%%€
HAY 31 ZUTL

JANHBRBAL¥
CLERK